Mr. Chief Justice Lawrence delivered the opinion of the Court: The only reason' urged by counsel of appellants for reversing this judgment is that the action, as appears on the face of the declaration, should have been trespass, and not case. These two actions are sometimes concurrent remedies, and either might have been maintained in the present instance. As the goods were forcibly and wrongfully taken from plaintiff’s possession he might have brought trespass and have recovered their value. But having sold the goods and received a part of the purchase money, and the sale having been rescinded by the vendee because the seizure of the goods disabled the plaintiff from delivering, a consequential injury resulted to the plaintiff in the loss of his sale, for which an action on the case will lie. Judgment affirmed. Judgment affirmed.